Citation Nr: 0309551	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased evaluation for anxiety 
reaction with post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1941 to April 
1946.  The matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus and which denied an increased (compensable) 
evaluation for anxiety reaction with PTSD.  In August 2000, a 
10 percent evaluation was granted for anxiety reaction with 
PTSD, effective December 30, 1999.  The veteran submitted a 
timely substantive appeal in August 2000, and in January 
2003, appeared at a hearing conducted by the undersigned.  

The claim of entitlement to service connection for hearing 
loss is addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran served in combat.

3.  A February 1989 rating decision which denied entitlement 
to service connection for tinnitus became final one year 
later in the absence of a timely appeal.

4.  The veteran's testimony the he experienced ringing in the 
ears during combat is new and material evidence.

5.  The veteran's testimony that he first manifested tinnitus 
in service is credible, and the medical evidence is in 
equipoise to establish that the veteran's tinnitus continued 
chronically and continuously after his service.  

6.  The veteran's service-connected anxiety reaction with 
PTSD is manifested by intermittent periods of inability to 
perform work-like tasks, chronic sleep impairment, including 
nightmares, anxiety, depression, irritability, some 
isolation, difficulty adapting to stressful circumstances, 
impairment of memory, and requires medications.  


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is reopened 
and tinnitus may be considered to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.303 (2002).

2.  The criteria for an increased evaluation to 30 percent 
for anxiety reaction with PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.125, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for tinnitus.  He also contends that he is 
entitled to an evaluation in excess of 10 percent for his 
service-connected anxiety reaction with PTSD.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West  2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran was notified in a May 2000 rating decision that 
there was no medical evidence linking his tinnitus to his 
service.  That rating decision also described the evidence 
required for an increased evaluation for his service-
connected anxiety reaction with PTSD.  In an August 2000 
statement of the case (SOC), the RO advised the veteran of 
the regulations and general principles relating to service 
connection.  The veteran was specifically informed of the 
criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 for 
the levels of evaluation available under that diagnostic code 
for his service-connected anxiety reaction with PTSD.

Following enactment of the VCAA in November 2000, the RO 
reviewed the claim of entitlement to service connection for 
tinnitus, which had been denied on the basis that the claim 
was not well-grounded.  The RO offered the veteran VA 
examinations, in conformity with the VCAA.  A supplemental 
statement of the case (SSOC) issued in April 2002 
specifically notified the veteran of the VCAA and described 
the general notice and duty to assist provisions of that Act.  
The Board notes in particular that the cover letter to this 
SSOC advised the veteran that he had an opportunity to 
comment on the evidence.  Moreover, an October 2002 letter 
offered the veteran additional opportunity to submit or 
identify evidence following the Board's August 2002 remand.  
Finally, the Board notes that the veteran did, in fact, 
provide additional testimony at a January 2003 hearing.  

Under these circumstances, the Board considers the 
obligations of the VCAA to have been met.  


1.  Entitlement to service connection for tinnitus

By a rating decision issued in February 1989, service 
connection for tinnitus was denied.  38 U.S.C.A. § 5108 
provides that, to reopen a claim which has been denied, new 
and material evidence must be presented or secured.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may be granted for a disease defined 
as chronic, to include organic disease of the nervous system, 
if that disorder is manifested to the required degree, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  In this case, the evidence of record, 
including the veteran's testimony at a personal hearing 
conducted in 2003, is sufficient to establish that the 
veteran incurred ringing in his ears during combat.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The primary additional pieces of evidence submitted since the 
February 1989 rating decision which denied service connection 
for tinnitus are the veteran's consistent complaints of 
tinnitus, as noted in VA outpatient clinical records dated 
from 1992 through the present, and the veteran's testimony at 
his 2003 hearing.  At his January 2003 hearing, the veteran 
testified that he first noticed ringing in his ears after a 
3-inch gun fired on his left-hand side during the night 
unexpectedly during a landing in the South Pacific.

The veteran's service medical records reflect that he 
participated in combat.  The veteran's testimony that he 
experienced ringing in the ears after a 3-inch gun was fired 
near his left side is accepted as proof that the incident 
occurred, although there are no official service department 
records which reflect that the veteran complained of ringing 
in the ears.  Moreover, ringing in the ears is a symptom to 
which a lay person may testify without a requirement of 
medical diagnosis of the symptoms.  

This evidence is new, in that the information provided by the 
veteran's testimony was not of record at the time of the 
February 1989 rating decision.  This evidence is material 
because the claim of entitlement to service connection for 
tinnitus has been denied on the basis that it was "not shown 
by the evidence of record."  This evidence addresses the 
onset of tinnitus and its link to service.  This bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  The Board finds that new and 
material evidence has been submitted, and the claim is 
reopened.

The Board must next consider whether there is sufficient 
evidence to decide the claim on the merits, or whether 
further development of the claim is required.  The Board 
notes that the veteran was hospitalized during service, and 
was again hospitalized proximate to service.  The only 
records of those hospitalizations associated with the claims 
filed are discharge summaries.  Although those discharge 
summaries do not reflect that the veteran complained of 
ringing in the ears, the Board notes that those summaries may 
not reflect all complaints noted during the hospitalizations.

The record reflects that, following service, the veteran 
worked in a body shop for about three months.  He then worked 
for several months rewinding and painting transformers and as 
a general handyman.  He attended training to learn cabinet 
making for about a month prior to VA hospitalization from 
April 1948 to May 1948.  Beginning in November 1948, he 
obtained employment as a woodworker.  He retained that 
employment at the time of a June 1949 VA examination.  At 
that June 1949 VA examination, the veteran complained of 
ringing in the ears. 

On VA examination conducted in June 1951, the veteran again 
complained that the ringing in his ears bothered him and 
affected his ability to concentrate.  If the veteran provided 
a date of onset of ringing in the ears, the onset date was 
not recorded in the examination reports.

At the time of his next VA examination, which was conducted 
in March 1955, the veteran again reported that he had ringing 
in his ears all the time.  He reported that he was sometimes 
able to forget it, but that it became worse when he was 
emotionally upset.

There are no further records of VA treatment until 1980.  The 
evidence at that time reflects that the veteran complained of 
tinnitus which impaired his concentration.  A private medical 
statement dated in 1980 reflects that the veteran had been 
treated for his tinnitus since 1976, and that he reported a 
history of having had tinnitus for many years.  The 1980 
private clinical report reflected that the veteran had worked 
as an airline mechanic for many years.  The provider 
concluded that the veteran's tinnitus was likely due to his 
employment as an airline mechanic.  It does not appear from 
this private medical statement that the veteran reported that 
he had tinnitus at the time of VA examinations from 1949 to 
1955, prior to his employment as an airline mechanic.  

VA treatment records thereafter reflect that the veteran 
occasionally reported being bothered by a ringing in his 
ears, for example, treatment notes dated in April 1992 and in 
December 1997.  

At the time of the veteran's June 1949 VA examination, he had 
been separated from service for approximately three years and 
one month.  The veteran has testified that he first noted 
tinnitus in service, although he did not report it, and that 
tinnitus continued chronically and continuously thereafter.  
VA examination reports as early as three years post-service 
support the veteran's testimony that he experienced tinnitus 
continuously and chronically following service.  It appears 
that treatment records prior to that time are incomplete.  
Moreover, treatment records during the veteran's service and 
proximate thereto reflect that the veteran displayed poor 
memory and concentration and was actively being treated for a 
psychiatric disorder which started in service.  

Under the foregoing circumstances, the Board finds that the 
evidence is at least in equipoise to warrant a determination 
that the veteran incurred tinnitus in service.  Resolving 
reasonable doubt in the veteran's favor, the claim may be 
granted.

2.  Entitlement to an increased evaluation for anxiety 
reaction with PTSD

An April 1946 report of a Navy Board of Medical Survey 
discloses that a diagnosis of anxiety psychoneurosis was 
assigned for the veteran's symptoms.  Following his service 
discharge, the veteran was granted service connection for an 
anxiety psychoneurosis and a 50 percent evaluation was 
assigned, effective in April 1946.  The evaluation for this 
disability was reduced from 50 percent to 30 percent in 1949, 
and to noncompensable effective in July 1954.  That 
noncompensable evaluation remained in effect when the veteran 
submitted the December 1999 claim for an increased 
(compensable) evaluation which led to this appeal.

November 1999 treatment notes reflect that the veteran 
reported a long history of anxiety symptoms.  He denied 
depression or irritability, but reported persistent anxious 
mood with muscle tension, distractibility, impatience, poor 
concentration, dry mouth, nervous stomach, and marked initial 
insomnia with frequent awakenings.  He reported nightmares of 
combat almost every night.  He denied gross impairment of 
reality testing, frank obsessions, compulsions, persistent 
depression, or irritable or expansive mood.  On mental status 
examination, the veteran was fidgety.  His speech was 
spontaneous and normal in rate, volume and expression, his 
mood was anxious.  His affect was stable and appropriate to 
the thought content.  He was able to recite the months of the 
year in reverse order correctly.  He was able to recall three 
of three objects immediately and five minutes later.  His 
memory and attention appeared intact.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 60 and 
assigned a GAF score of 70 for the highest functioning in the 
past year.

VA outpatient treatment records dated in December 1999 
reflect that the veteran reported that use of medication was 
helping, but that there was still room for improvement.  He 
reported a mild headache, which he thought might be a side 
effect of the medication.  

On VA examination conducted in February 2000, the veteran 
reported that he had worked as a licensed airplane mechanic 
until he retired about 20 years earlier.  He reported that he 
retired because of bad tinnitus.  The Board notes that the 
medical evidence in a 1980 medical statement reflects that 
the veteran was asked to retire because of difficulties with 
memory and concentration. 

The veteran was cleanly dressed, polite, and liked to talk 
about himself.  He was well-oriented.  He spoke slowly.  He 
reported anxiety, sleep disturbances, with episodes of 
nightmares, and intrusive thoughts.  He was irritable and had 
difficulty tolerating other people.  The examiner concluded 
that the veteran had mild, chronic PTSD.  He indicated that 
it was difficult to assign a GAF score because the veteran 
was already retired, but estimated that his GAF was about 75 
to 80.  

In an August 2000 substantive appeal, the veteran contended 
that he was entitled to an evaluation in excess of 10 percent 
for PTSD because he continued to suffer from sleep 
disturbances, depression, tearfulness, anger, and family 
problems.

On VA examination conducted in April 2001, the veteran 
reported that he had tried a number of antidepressants and 
that these medications helped somewhat, "but not a whole 
lot."  The veteran was very active.  He reported playing 
golf and being active at the senior citizens center in the 
community.  He reported that he was working on an old car 
that he bought for $25, but did not know what to do with 
himself in the evenings.  He reported low libido.  He 
reported that he slept pretty well, but had trouble getting 
to sleep.  He reported that he occasionally sweated at night.  
He stated he attempted to handle stress by keeping it in 
bottled up, but that he would "yell" sometimes.  He 
reported getting depressed and crying some.  His memory was 
intact based on testing of recall.  The examiner observed 
that the veteran was casual and neat in his dress, was 
pleasant, likable, had a sense of humor, and was cooperative 
and goal-oriented.  He was able to organize his thoughts and 
express himself.  His affect was of mild tension anxiety.  
His mood was also mildly down.  There was no psychosis, 
delusions, hallucinations, or organicity.  The examiner 
assigned a GAF of about 80.  

The VA examiner who conducted dermatology examination in 
April 2001 reported that the veteran seemed to have an 
active, but very worried mind and stated that the veteran was 
very anxious in his general demeanor.  The dermatology 
examiner concluded that the veteran had neurodermatitis, in 
addition to other skin disorders. 

During his January 2003 hearing, the veteran testified that 
he had to take from one to four sleeping pills every night in 
order to get enough sleep.  He testified that he might sleep 
a couple of hours, wake up, take another sleeping pill, and 
go back to sleep, and perhaps repeat that sequence again once 
or twice more.  The veteran's wife testified to her 
observations of the veteran's interrupted sleep.  The veteran 
reported that he did not like to be around groups of people 
and his wife testified that this affected her social life as 
well.  The veteran's wife testified that when he became 
anxious she tried to help him calm down.  She also testified 
that if he were not taking his anti-depressants, he would get 
"low, very low."  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In this case, the veteran takes medication, but the 
medication does not completely control his symptoms.  He does 
display anxiety, and he continues to have nightmares and 
sleep disturbances which require use of medication.  The 
Board finds that this evidence warrants a 30 percent 
evaluation for anxiety reaction with PTSD.  At the same time, 
however, the evidence reflects that the veteran is able to 
carry on normal conversation.  He performs activities of 
daily living and cares for himself.  He reported, at the time 
of the August 2001 VA examination, that he was active at the 
community's senior citizens' center as well.  He reports 
muscle tension, depressed mood, irritability, and chronic 
sleep impairment, among other symptoms.  However, those 
symptoms do not appear to impair the veteran's ability to 
care for himself or perform activities of daily living.  As 
the veteran is retired, those activities are most similar to 
or essentially equivalent to occupational activities.  

Reviewing the veteran's symptoms against the criteria for the 
next higher evaluation, a 50 percent evaluation, the medical 
evidence reflects that the veteran displayed depression, 
anxiety, and nervousness during the pendency of this appeal, 
but there is no evidence that the quality of his verbal 
communication is diminished.  Rather, the health care 
providers who have evaluated him indicate that he is easy to 
talk to and has a sense of humor.  He displayed no difficulty 
understanding complex commands.  The examiners have 
consistently indicated that abstract thinking is not impaired 
and that his judgment is at least "reasonably good."  He 
does have disturbances of motivation and mood.  Otherwise, 
the veteran appears to have little social impairment.  He is 
not socially isolated; he goes out into the community, and 
reported, at the August 2001 VA examination, that he 
continued to play golf.  

The Board notes that each of the examiners who have evaluated 
the veteran during the pendency of this claim have assigned 
GAF scores ranging from 60 to 80.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The DSM-IV equates a GAF of 61 to 70 to some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
house hold), but generally functioning pretty well, with some 
meaningful interpersonal relationships. A GAF score of 71-80 
suggests that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); there is no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

Given that the veteran's lowest GAF score was 60, and a GAF 
score of 75 to 80 was assigned on VA examination conducted 
approximately two months later, the veteran's GAF scores are 
consistent with a 30 percent evaluation, but are not 
consistent with a 50 percent evaluation.  

Consideration is also given to whether an extraschedular 
rating could be granted for this condition.  There is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's psychiatric impairment.  Although the 
veteran requires medication, he has not been hospitalized for 
his service-connected disorder or for any other disorder 
since he submitted the claim underlying this appeal.  There 
is no evidence that the veteran's circumstances rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for tinnitus having been submitted, the 
claim is reopened, and service connection for tinnitus is 
granted.

An increased evaluation to 30 percent for anxiety reaction 
with PTSD is granted, subject to laws and regulations 
governing payment of monetary awards.


REMAND

Following VA examination of the veteran's hearing acuity, the 
veteran testified as to the initial events he associated with 
his hearing loss and the duration of symptoms.  In addition, 
the evidence as a whole reflects that hearing acuity tests 
were conducted at the veteran's place of employment, and 
possibly by private examiners as well, in the 1970's.  The 
physician who provided the medical opinion of record did not 
have the benefit of this evidence.  The veteran should be 
afforded further examination and opinion which includes 
consideration of the additional evidence.

Therefore, this case is REMANDED for the following action:

1.  The RO should again offer the veteran 
an opportunity to identify all sources of 
audiologic treatment since service, both 
VA and private.  In the event the veteran 
identifies treatment, the records of 
which are not already in the claims file, 
an attempt should be made to obtain such 
records.  

2.  The RO should also advise the veteran 
that he may provide alternative types of 
evidence to show that hearing loss 
disability was present proximate to 
service, including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from 
physicians or other health care 
providers, and the like.

3.  After the development set out above 
is completed, the RO should afford the 
veteran a VA audiologic examination to 
determine the nature and etiology of his 
hearing loss.  The claims folder must be 
provided to and reviewed by the examiner, 
and the examination report should 
indicate that such has been accomplished.  
Based on examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical opinion 
as to the etiology of the veteran's 
hearing loss, and, in particular, whether 
it is at least as likely as not that the 
veteran has a current hearing loss which 
is etiologically related to his service, 
or any incident thereof, including his 
exposure to naval gun fire during World 
War II.  

4.  If any decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which should address all aspects 
of the veteran's claim.  After providing 
an appropriate time within which to 
respond, the case should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



